Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00283-CV

                            IN RE SAN ANTONIO RIVER AUTHORITY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 20, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 7, 2015, relator San Antonio River Authority filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on an objection made during a hearing on relator’s

plea to the jurisdiction. The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-16836, styled Osvaldo Peralta v. City of San Antonio and San
Antonio River Authority, pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Martha B.
Tanner presiding.